Death Opinion






 






IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





PD-1685-10


GREGORY CARL GREEN, Appellant

v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTEENTH COURT OF APPEALS

ELLIS COUNTY



	Per curiam.

O P I N I O N


 Appellant was found guilty of failing to comply with sex offender registration
requirements, and was sentenced to eight years imprisonment. The Court of Appeals
reversed the conviction, upon finding the evidence factually insufficient to support the
verdict. Green v. State, No. 14-09-00338-CR  (Tex. App.-Houston [14th Dist.] August 24,
2010). The State filed a petition for discretionary review, contending the Court of
Appeals failed to consider all of the evidence and improperly applied the standard of
review, and urging the Court to grant review in light of then-pending Brooks v. State, PD-0210.
	The Court recently handed down a decision in Brooks, 323 S.W.3d 893 (Tex.
Crim. App. 2010), in which we overruled Clewis v. State, 922 S.W.2d 126 (Tex. Crim.
App. 1996) and set aside its factual sufficiency standard of review, and held that the
Jackson v. Virginia, 443 U.S. 307 (1979), standard for legal sufficiency is the "only
standard that a reviewing court should apply in determining whether the evidence is
sufficient to support each element of a criminal offense that the State is required to prove
beyond a reasonable doubt." The Court of Appeals in the instant case did not have the
benefit of our opinion in Brooks. We summarily grant the State's petition for
discretionary review, vacate the judgment of the Court of Appeals, and remand this case
to that court to reconsider in light of Brooks, and if necessary, to address appellant's

remaining point of error.


DELIVERED JANUARY 26, 2011
DO NOT PUBLISH